Order filed, January 15, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00922-CR
                                 ____________

                   KAREN WOODING BRYANT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Crim Ct at Law No 8
                            Harris County, Texas
                      Trial Court Cause No. 1872448


                                     ORDER

      The reporter’s record in this case was due November 11, 2013. See Tex. R.
App. P. 35.1. On November 14, 2013, this court ordered the court reporter to file
the record within 30 days. On December 06, 2013 this court GRANTED Sondra
Humphrey’s motion for extension of time to file the record until January 06,
2014. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
       We order Sondra Humphrey, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Sondra
Humphrey does not timely file the record as ordered, we will issue an order
directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                   PER CURIAM